69 N.Y.2d 805 (1987)
The People of the State of New York, Respondent,
v.
Tony Adams, Appellant.
Court of Appeals of the State of New York.
Argued January 15, 1987.
Decided February 17, 1987.
Richard Joselson, David A. Crow and Philip L. Weinstein for appellant.
Robert M. Morgenthau, District Attorney (Sylvia Wertheimer and Amyjane Rettew of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*806MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant complains that the trial court erred in charging the jury with respect to circumstantial evidence that some of the facts could be proved with less assurance than others. Although the language isolated by defendant was one of the bases for reversal in People v Ford (66 N.Y.2d 428, 443), the charge as a whole adequately conveyed to the jury the appropriate standards (People v Ford, supra).
Defendant's remaining contentions are not preserved for our review.
Order affirmed in a memorandum.